 1   CYRUS S. WHITTAKER
     NEVADA BAR NO. 14965
 2   10833 Wilshire Blvd. #429
     Los Angeles, CA 90024
     Telephone:    725.696.9635
 3   Fax:          310.300.1426
     Email:        whittakercyrus@gmail.com
 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                           DISTRICT OF NEVADA
 7

 8    CYRUS S. WHITTAKER, individually on                  CASE NO.: 2:21-cv-01019-RFB-BNW
      behalf of himself,
 9                     Plaintiff,                          STIPULATION TO EXTEND OPPOSITION
                                                           DEADLINE (THIRD REQUEST) FOR
10           v.                                            DEFENDANTS’ MOTION TO COMPEL
                                                           ARBITRATION AND TO
11    SMILEDIRECTCLUB, LLC; ZACHARY
      POTTS, D.D.S; MICHAEL GUIRGUIS,                      STAY PROCEEDINGS
12    D.D.S; DOES 1 through 10; and ROE
      ENTITIES 11 through 20, inclusive,
13
                       Defendants.
14

15

16          Plaintiff Cyrus Whittaker and Defendants SmileDirectClub, LLC; Zachary Potts, D.D.S.;

17   Michael Guirguis, D.D.S, by and through their undersigned counsel, hereby stipulate as follows:

18          1. Plaintiff’s Opposition to Defendants’ Motion to Compel Arbitration and To Stay

19                Proceedings was initially due June 18, 2021.

20          2. On June 16, 2021, Plaintiff and Defendants agreed (via stipulation) to extend the

21                deadline for Plaintiff’s Opposition to the Defendants’ Motion to Compel Arbitration

22                and to Stay Proceedings from June 18, 2021 to June 28, 2021. On June 23, 2021,

23                Plaintiff and Defendants further agreed (via stipulation) to extend the deadline for
                                                       1
24

25

26
 1              Plaintiff’s Opposition to Defendants’ Motion to Compel Arbitration and To Stay

 2              Proceedings to July 6, 2021. These requests were previously granted by the Court.

 3          3. Plaintiff and Defendants have further agreed, due to continuing preliminary work

 4              together on this case, to extend the deadline for Plaintiff’s Opposition to Defendants’

 5              Motion to Compel Arbitration and To Stay Proceedings for Lack of Personal

 6              Jurisdiction to July 12, 2021.

 7          Based on the foregoing, with good cause appearing, Plaintiff and Defendants stipulate as

 8   follows:

 9          1. The deadline for Plaintiff’s Opposition to the Defendants’ Motion to Compel

10              Arbitration and to Stay Proceedings is to July 12, 2021.

11          IT IS SO STIPULATED.

12

13    DATED: June 30, 2021                   PLAINTIFF, IN PRO PER

14
                                             By:         /s/ Cyrus Whittaker
15                                                       CYRUS S. WHITTAKER (PLAINTIFF)
                                                         Nevada Bar No. 14965
16                                                       10833 Wilshire Blvd. #429
                                                         Los Angeles, CA 90024
17                                                       Telephone: 725.696.9635
                                                         Fax: 310.300.1426
18

19

20

21

22

23
                                                     2
24

25

26
 1   DATED: June 30, 2021   HALL PRANGLE & SCHOONVELD, LLC

 2
                            By:       /s/ Tyson Dobbs
 3                                    TYSON J. DOBBS, Esq.
                                      Nevada Bar No. 111953
 4                                    IAN M. HOUSTON, ESQ.
                                      Nevada Bar No.11815
 5                                    1140 N. Town Center Dr., Ste. 350
                                      Las Vegas, NV 89144
                                      Attorneys for Defendants
 6                                    SmileDirectClub, LLC, Zachary Potts, D.D.S.
                                      and Michael Guirguis, D.D.S.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                  3
24

25

26
 1                                                ORDER

 2   The Court, having considered the stipulation between the Plaintiff and Defendants and with good

 3   cause appearing, hereby orders as follows:

 4              1. The deadline for Plaintiff’s Opposition to the Defendants’ Motion to Compel

 5                 Arbitration and to Stay Proceedings is continued to July 12, 2021.

 6          IT IS SO ORDERED.

 7                                                      ____________________________
                                                        RICHARD F. BOULWARE, II
 8                                                      United States District Judge
                                                        DATED this _____    ofof
                                                                      1st day   June,
                                                                                  July,2021
                                                                                        2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                    4
24

25

26
